Exhibit 10.1

 

AMENDMENT NO. 1 TO SALE AGREEMENT

 

This Amendment No. 1 (the “Amendment to Sale Agreement”) to the Agreement for
Sale and Assignment of Rights, dated as of December 21, 2004, by and between
ISIS Pharmaceuticals, Inc. (“ISIS”) and Drug Royalty USA, Inc., (“DRC”) (the
“Sale Agreement”) is entered into as of October 14, 2007 (the “Effective Date”),
by and between ISIS and Drug Royalty Trust 3, a statutory trust formed under the
Delaware Statutory Trust Act, as successor-in-interest to DRC (“DRT”). Except as
expressly set forth herein, all capitalized terms shall have the meaning set
forth in the Sale Agreement.

 

RECITALS

 

WHEREAS, as a result of a dispute that arose between the Parties, the Parties
now desire to amend the Sale Agreement as set forth in this Amendment No. 1 to
Sale Agreement in full and final settlement of such dispute.

 

NOW THEREFORE, DRT and ISIS hereby agree to amend the Sale Agreement as follows:

 

1.                                     Delete Section 1.2(a)(iii) and insert in
its place the following:

 

“(iii)                         seven million US dollars (US$7,000,000) due and
payable on October 15, 2007 (“Third Payment Date”).”

 

Except as expressly amended and supplemented hereby, all other terms of the Sale
Agreement shall remain in full force and effect except that this $7,000,000
payment shall not be subject to and/or contingent upon ISIS fulfilling its
obligation to bring the Opposition Prior Art to the attention of the European
Patent Office as required by the terms of the Sale Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Sale
Agreement to be executed in duplicate by their duly authorized representatives.

 

 

ISIS PHARMACEUTICALS, INC.

DRUG ROYALTY CORPORATION, INC,

AS MANAGER OF DRUG ROYALTY

TRUST 3

 

 

BY:

/s/ B. Lynne Parshall

 

BY:

/s/ Behzad Khosrowshahi

 

 

 

 

 

 

 

NAME:

B. Lynne Parshall

 

NAME:

Behzad Khosrowshahi

 

 

 

 

 

 

 

TITLE:

EVP & CFO

 

TITLE:

President & CFO

 

 

--------------------------------------------------------------------------------